Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 1 of 9




                   EXHIBIT A
Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 2 of 9




    DISTRICT COURT, ALAMOSA COUNTY, COLORADO
    702 4th Street, Alamosa, Colorado 81101
    Phone: (719) 589-4996
                                                             DATE FIL D: February 11, 2019 11:06 AM
    KARA M. LACEY,                                           FILING ID E21760137138C23
                                                             CASE NU BER: 2019CV30012
    Plaintiff.
                                                                       A COURT USE ONLY A
    V.

    STARBUCKS CORPORATION d/b/a STARBUCKS COFFEE
    COMPANY, LTD., and VRE ALAMOSA, LLC.,

    Defendants.
    Attorneys for Plaintiff:
    Patrick J. Collins, #13046
                                                                       Case Number:
    Patrice B. Collins, #43894
    COLLINS & COLLINS, LLC
                                                                       Division:
    700 Seventeenth Street, Suite 1820
    Denver, Colorado 80202
    Phone: 303.296.7700
    Facsimile: 303.295.7160
    Email: Dcollinsna,lawcc.us

                                 COMPLAINT AND JURY DEMAND


            COMES NOW Plaintiff Kara M. Lacey, by and through her attorneys, COLLINS &
    COLLINS, LLC, and for her Complaint against Defendants Starbucks Corporation d/b/a
    Starbucks Coffee Company, Ltd., ("Starbucks") and VRE Alamosa, LLC. ("VRE"), states as
    follows:


                                     JURISDICTION AND VENUE
           1.      This is an action for damages that exceeds Fifteen Thousand Dollars
    ($15,000.00), exclusive of interest, costs and attorneys' fees.

           2.       Plaintiff is a natural person residing at 233 West Thompson Street,
    Philadelphia, Pennsylvania 19122.


           3.      At all times relevant hereto, Defendant Starbucks is a corporation licensed to do
    business in the State of Colorado.
Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 3 of 9




           4.      At all times relevant hereto, Defendant VRE is a limited liability company
    licensed to do business in the State of Colorado.


           5.      At all times relevant hereto, Defendant Starbucks was the owner and/or in
    possession of the business located at 1310 Main Street, Alamosa, Colorado 81101 ("The
    Property"), said business being that of a coffee house/restaurant, open to the general public,
    including the Plaintiff.


           6.      At all times relevant hereto, Defendant VRE was the licensee and/or in possession
    of the business located at 1310 Main Street, Alamosa, Colorado, 81101 ("The Property"), said
    business being that of a restaurant/coffee house, open to the general public, including the
    Plaintiff.


           7.      Venue is proper in Alamosa County because the acts complained of occurred in
    Alamosa County.


                                      FACTUAL ALLEGATIONS
           8.       On or about August 10, 2018, Plaintiff entered a Starbucks store located at 1310
    Main Street, Alamosa, Colorado 81101.


           9.       Plaintiff purchased a hot Americano coffee beverage and received the beverage
    with a lid placed on it by a Starbucks staff inember.


          10.       Plaintiff did not remove or adjust the lid after receiving the beverage and
    immediately walked toward the double-doors on the west side of the building.


          11.       Plaintiff, carrying the beverage in her right hand, attempted to leave the premises
    using her left hand to push open the southern-most door of the double-doors on the west side of
    the building (hereinafter "the defective door"). The defective door stopped abruptly at an angle
    much less than the required 90 degrees.



                                                        2
Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 4 of 9




          12.       The abrupt stop of the defective door caused Plaintiff to hit her right hand and
    face on the glass and caused the hot beverage to spill over Plaintiff's chin, neck and chest.


          13.       Plaintiff screamed and ran.into the parking lot and then back into the Starbucks
    premises. Plaintiff entered the women's bathroom to splash water on her chin, neck and chest.


          14.       Upon exiting the bathroom, Starbucks employee "Zach" admitted to Plaintiff that
    his manger was supposed to have placed a work order to fix the defective door sometime prior to
    her injury. Zach also informed Plaintiff that he would file an incident report documenting the
    accident.


          15.       Plaintiff then went to the emergency room at San Luis Valley Health hospital to
    be treated for her injuries.


          16.       On August 11, 2018, Plaintiff contacted Starbucks to check on the status of the
    incident report. A Starbucks employee represented it would contact Plaintiff within 48 hours. As
    of the date of the filing of this Complaint, Starbucks has never contacted Plaintiff.


          17.       Despite knowing of Plaintiff's injuries, as of August 31, 2018, the defective door
    had never been fixed.


                                        FIRST CLAIM FOR RELIEF
                                   Premises Liability — Defendant Starbucks
          18.       Plaintiff incorporates by reference all other paragraphs in this Complaint as if
    fully set forth herein.


          19.       Upon information and belief, with regard to the property on which Plaintiff was
    injured, Defendant Starbucks is a landowner as defined by C.R.S. § 13-21-115.




                                                      3
Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 5 of 9




          20.       At the time of the injury-accident on August 10, 2018, Plaintiff was an invitee of
    The Property as defined by C.R.S. § 13-21-115.


          21.       Defendant Starbucks owed a statutory duty to Plaintiff to exercise reasonable care
    to protect Plaintiff from dangers on The Property of which it knew or should have known.


          22.       Defendant Starbucks knew or should have known of the dangerous condition
    caused by its defective door and that the defective door created a hazardous and dangerous
    condition to its invitees and visitors.


          23.       Defendant Starbucks breached its duty to exercise reasonable care to protect
    Plaintiff from dangers on The Property of which it knew or should have known by failing to
    ensure that its door was properly functioning in accordance with code and by failing to warn its
    invitees and visitors of the hazardous condition of its defective door.


                                     SECOND CLAIM FOR RELIEF
                                   Premises Liability — Defendant VRE
          24.       Upon information and belief, with regard to the property on which Plaintiff was
    injured, Defendant VRE is a landowner as defined by C.R.S. § 13-21-115.


          25.       At the time of the injury-accident on August 10, 2018 Plaintiff was an invitee of
    The Property as defined by C.R.S. § 13-21-115.


          26.       Defendant VRE owed a statutory duty to Plaintiff to exercise reasonable care to
    protect Plaintiff from dangers on The Property of which it knew or should have known.


          27.       Defendant VRE knew or should have known of the dangerous condition caused
    by its defective door and that the defective door created a hazardous and dangerous condition to
    its invitees and visitors.




                                                      El
Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 6 of 9




          28.         Defendant VRE breached its duty to exercise reasonable care to protect Plaintiff
    from dangers on The Property of which it knew or should have known by failing to ensure that
    its door was properly functioning in accordance with code and by failing to warn its invitees and
    visitors of the hazardous condition of its defective door.


          29.         Defendant VRE's failure to exercise reasonable care to protect Plaintiff from
    dangers of which it knew or should have known was unreasonable.


          30.         The unreasonable actions, inactions and failures of Defendant VRE were a direct
    and proximate cause of Plaintiff's past and future injuries, damages and losses, all as described
    herein, the amounts of which will be proved at trial.


                                       THIRD CLAIM FOR RELIEF
                                           Negligence of Starbucks
          31.         Plaintiff restates paragraphs 1— 30 and further states as follows:


          32.         This claim for relief is being alleged in the alternative pursuant to C.R.C.P.
    8(e)(2).


          33.         On August 11, 2018 Plaintiff was an invited guest at the coffee house/restaurant,
    lawfully upon the premises of Starbucks, who owed Plaintiff a duty to exercise reasonable care
    for her safety.


          34.         At said time and place, Starbucks breached its duty owed to Plaintiff by
    committing one or more of the following omissions or commissions:


                      a)     Negligently failing to correct or adequately correct the unreasonably
                      dangerous condition of the defective door;




                                                        5
Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 7 of 9




                   b)      Negligently failing to inspect or adequately inspect the condition of the
                   defective door to ascertain whether the door constituted a hazard to its customers,
                   including Plaintiff, thus creating an unreasonably dangerous condition to Plaintiff;


                   c)      Negligently failing to warn or adequately warn Plaintiff of the danger of
                   the defective door when Starbucks knew or through the exercise of reasonable
                   care should have known that the door was unreasonably dangerous and that
                   Plaintiff was unaware of same; and


                   d)      Negligently failing to correct or adequately correct the unreasonably
                   dangerous condition of the defective door when the condition was either known to
                   Starbucks or had existed for a sufficient length of time that Starbucks should have
                   known of it had Starbucks exercised reasonable care.


          35.      As a result, while Plaintiff was visiting Starbucks, she purchased a hot
    Americano, attempted to exit the store through the west double-doors and the defective door
    caused Plaintiff to spill the hot Americano on her chin, neck and chest, causing serious burn
    injuries.


          36.      As a direct and proximate result of the negligence of Starbucks, Plaintiff suffered
    bodily injury resulting in pain and suffering, disability, disbursement, permanent scarring, mental
    anguish, loss of the capacity for the enjoyment of life, and the expense of inedical care.

                                    FOURTH CLAIM FOR RELIEF
                                            Negligence of VRE
          37.      Plaintiff restates paragraphs 1-36 and further states as follows:

          38.      This claim for relief is being alleged in the alternative pursuant to C.R.C.P.




                                                     on
Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 8 of 9




          39.      At said time and place, Plaintiff was an invited guest at the coffee
    house/restaurant, lawfully upon the premises of lessee VRE, who owed Plaintiff a duty to
    exercise reasonable care for her safety.

          40.      At said time and place, VRE breached its duty owed to Plaintiff by committing
    one or more of the following omissions or commissions:


                   a)      Negligently failing to correct or adequately correct the unreasonably
                   dangerous condition of the defective door;


                   b)      Negligently failing to inspect or adequately inspect the condition of the
                   defective door to ascertain whether the door constituted a hazard to customers,
                   including the Plaintiff, thus creating an unreasonably dangerous condition to
                   Plaintiff;


                   c)      Negligently failing to warn or adequately warn Plaintiff of the danger of
                   the defective door when VRE knew or through the exercise of reasonable care
                   should have known that the door was unreasonably dangerous and that Plaintiff
                   was unaware of same; and


                   d)      Negligently failing to correct or adequately correct the unreasonably
                   dangerous condition of the defective door when the condition was either known to
                   VRE or had existed for a sufficient length of time that Starbucks should have
                   known of it had Starbucks exercised reasonable care.


          41.      As a result, while Plaintiff was visiting Starbucks, she purchased a hot
    Americano, attempted to exit the store through the west double-doors and the defective dooi
    caused Plaintiff to spill the hot Americano on her chin, neck and chest, causing serious burn
    injuries.




                                                    7
Case 1:19-cv-00711-DDD-KMT Document 3 Filed 03/08/19 USDC Colorado Page 9 of 9




          42.       As a direct and proximate result of the negligence of VRE, Plaintiff suffered
    bodily injury resulting in pain and suffering, disability, disbursement, permanent scarring, mental
    anguish, loss of the capacity for the enjoyment of life, and the expense of inedical care.

                                         PRAYER FOR RELIEF

           WHEREFORE, the Plaintiff prays for judgment against the Defendants and each of them
    for relief as follows:

            Economic damages, including, but not limited to, past and future medical and
            rehabilitation expenses, lost wages, and out of pocket expenses;

            Non-economic damages, including, but not limited to, past and future pain and suffering,
            loss of enjoyment of life, inconvenience, mental anguish, anxiety and emotional distress;

            Damages for permanent impairment;

            All other compensatory damages caused by the Defendants' actions, to be proven at trial;

            Pre judgment and post judgment interest as provided for by law;

            Attorney fees, costs, and expenses of this action as provided for by law; and

            For such other and further relief as the Court deems just, reasonable and proper.

                                             JURY DEMAND
            Plaintiff hereby demands a trial by jury on all issues so triable.


            DATED this l lth day of February, 2019.

                                                   Respectfully submitted,

                                                   _/s/ Patrick J. Collins
                                                   Patrick J. Collins
                                                   Patrice B. Collins

                                                   ATTORNEYS FOR PLAINTIFFS




                                                       3
